Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.   Applicant’s election of Group I in the reply filed on 12/07/20 is acknowledged.  Applicant’s further election of the species of autoimmune disease: systemic lupus erythematosus (SLE) is also acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

2.   Claims 3-6 and 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  non-elected species or inventions.

Claims 1, 2, 7, and 8 are under examination.

3.   Claim 8 is objected to.  “Tautomycine” is properly spelled “tautomycin”.

4.  The Abstract is objected to:
	A) The first sentence is not grammatically correct.

5.   Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103(a) each as being unpatentable over Boyce (2005) in view of U.S. Patent Application No. 2010/0016235 and Hirabayashi et al.
(2007).

Boyce et al. teach the administration of salubrinal for the treatment of a wide variety of ER stress–involved diseases including autoimmune diseases (see particularly page 935, column 1).  The reference further teaches that said mechanism functions through the inhibition of PP1/GADD34 and the complex’s dephosphorylation of eIF2α (see the entire document as the focus of the authors was to determine how salubrinal protects cells from ER stress).  Also note that as Claim 8 reciting the use of salubrinal, tautomycine (sic), and calyculin A depends from Claim 1, the inhibitors of the claim clearly must meet the limitations of the claim from which they depend. 

	The ‘235 application teaches that salubrinal, calyculin A, and tautomycin are equivalents as inhibitors of the PP1/GADD34 complex (see particularly paragraphs [0156] and [0254]).

The teaching of the reference differs from the claimed invention only in that it does not teach the administration of 

Hirabayashi et al. teach that ER stress induces pathological anti-dsDNA antibodies in SLE patients (see the entire document, in particular, Figure 1).

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat SLE through the administration of salubrinal given the combined teachings of Boyce et al., that the administration of salubrinal could be employed for the treatment of a wide range of ER stress-involved diseases, and Hirabayashi et al., that SLE is one such ER stress-involved disease.  Further note that in view of the ‘235 application the substitution of calyculin A or tautomycin for salubrinal in the method of the combined references would have been obvious given that the substitution of known equivalents, in this case PP1/GADD34 inhibitors, for the same purpose, has long been held obvious, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 (CCPA 1980) and MPEP 2144.06.

6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.   Claims 1, 2, 7, and 8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the Claims 16-19 and 21 of U.S. Patent Application No. 14/969,798.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the methods of the instant claims are obvious in view of Claims 16-19 and 21 of the '798 application drawn to the treatment of inflammation employing the PPI/GADD34 inhibitors of the instant claims, in view of U.S. Patent Application No. 2011/0173708 which teaches that SLE is a chronic inflammatory disease (paragraph [0316]).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.   No claim is allowed.

9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

10.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 2/02/21
Primary Examiner
Technology Center 1600